DETAILED ACTION

The instant application having application No 17/025807 filed on 09/18/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 5 or 6 is incorporated into the independent claim 1.
Claim 7 would be allowable if (i) claim 14 or 17 or 18 is incorporated into the independent claim 18.
Claim 8 would be allowable if (i) claim 14 or 17 or 18 is incorporated into the independent claim 29.
Claim 9 would be allowable if (i) claim 14 or 17 or 18 is incorporated into the independent claim 30.
Claim 20 would be allowable if (i) claim 14 or 17 or 18 is incorporated into the independent claim 20.
Claim 21 would be allowable if (i) claim 14 or 17 or 18 is incorporated into the independent claim 21.
The claims 1, 7-8-9, and 20-21, are have the conditional limitation “determine whether a time jump”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

For claim 1, Patent Application discloses a gateway device, comprising: a wireless communication interface for communicating with a cellular network through a two-way radio link; a set of one or more video ports, each video port for connecting to a video camera through a wired connection; a processing unit for receiving a selection of a video port and an identification of a set of one or more destination devices to receive a live video stream; receiving, through the video port, raw video being recorded by a video camera connected to the video port; encoding the raw video into a compressed video stream; and livestreaming the compressed video stream to the set of destinations devices through the wireless communication interface(See claim 1).
For claim 2, Patent Application discloses the processing unit is further for encrypting the compressed video stream prior to the livestreaming of the compressed video stream(See claim 1).
For claim 3, Patent Application discloses a display, wherein the processing unit is for: displaying, on the display of the gateway device, a timestamped status of a start of  (See claim 1 and 4).
For claim 4, Patent Application discloses a display, wherein the processing unit is for: receiving a signal when the video camera is connected to or removed from the video port; and displaying, on the display of the gateway device, a timestamped status of the video camera connected to or removed from the video port (See claim 1).
For claim 5, Patent Application discloses a display, wherein the processing unit is for displaying, on the display of the gateway device, a timestamped status when a successful communication link is established between the gateway device and the cellular network; and displaying, on the display of the gateway device, a timestamped status of a signal quality of the communication link when the signal quality drops below a threshold (See claim 1).
For claim 8, Patent Application discloses the wireless communication interface is a first wireless communication interface, the gateway device further comprising a second wireless communication interface for communicating with a set of one or more electronic devices of a local area network (LAN) through a two-way radio link(See claim 18).
For claim 9, Patent Application discloses the cellular network is a first cellular network, wherein the processing unit is for determining that a communication link to the first cellular network through the first wireless communication interface has failed; establishing a wireless link to a first electronic device in the set of electronic (See claim 1).
For claim 11, Patent Application discloses a set of one or more data ports, each data port for connecting to an electronic device through a wired connection, wherein the processing unit is for receiving a selection of a data port and an identification of a destination device to receive a raw video data file; receiving, through the data port, a raw video data file from an electronic device connected to the data port; and transmitting the raw video data file to the destination device through the wireless communication interface without compressing the data file(See claim 1 and 8).
For claim 12, Patent Application discloses the destination device is one of a storage device of a cloud storage service and a computing device (See claim 1).
For claim 14, Patent Application discloses a display, wherein the processing unit is for displaying, on the display of the gateway device, a timestamped status of a start of the transmitting of the raw video data file to the destination device; and displaying, on the display of the gateway device, a timestamped status of an end of the transmitting the raw video data file to the destination device. (See claim 1 and 8)
For claim 15, Patent Application discloses a display, wherein the processing unit is for receiving a signal when the electronic device is connected to or removed from the (See claim 1).
For claim 18, Patent Application discloses a locking switch, wherein when the locking switch is in a locked position, the set of video ports and the set of data ports are locked in a fixed position; wherein when the locking switch is an unlocked position, the set of video ports and the set of data ports are removable, wherein removing a video port or a data port creates an empty port slot for receiving a video port or a data port (See claim 1 and 18).
For claim 19, Patent Application discloses an empty slot of a video port is for receiving one of a data port, a video port of a same type as the video port, and a video port of a different type than the video port, and wherein an empty slot of a data port is for receiving one of a video port, a data port of a same type as the data port, or a data port of a different type than the data port (See claim 8).
For claim 20, Patent Application discloses a display, wherein the processing unit is for receiving one or more signals when a video port or a data port is removed; receiving one or more signals when a video port or a data port is placed in an empty slot; displaying, on the display of the gateway device, a time stamped message indicating the removal of the video port or the data port; and displaying, on the display of the gateway device, a time stamped message indicating the placement of the video port or the data port in the empty slot(See claim 1 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 7-13, 15-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urano et al. (U.S. 20080307075, Dec. 11, 2008) in view of YUN et al. (U.S. 20160127118, May 5, 2016).
 	Regarding Claim 1, Urano discloses a system, comprising: an interface configured to receive a time standard (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; a gateway and router node (i.e. a leader system) may receive a reference time (i.e. receive a time standard); 
and in response to determining that the time jump is necessary cause overwriting a sensor data buffer(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); 
provide an indication to unregister one or more follower devices from a leader device(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON (i.e. an indication) of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); 
(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311).
Urano discloses all aspects of the claimed invention, except a processor configured to determine whether a time jump is necessary in response to the time standard.
YUN is the same field of invention teaches a processor configured to determine whether a time jump is necessary in response to the time standard (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant 
Regarding Claim 3, Urano discloses the indication to unregister the one or more follower is devices from the leader device comprises closing a network socket to which the one or more follower devices are connected(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node).
Regarding Claim 4, Urano discloses the processor is further configured to: receive a registration request from the one or more follower devices (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node).
Regarding Claim 7, Urano discloses a method, comprising receiving a time standard (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; a gateway and router node (i.e. a leader system) may receive a reference time (i.e. receive a time standard) ; 
(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); providing an indication to unregister one or more follower devices from a leader device(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON (i.e. an indication) of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); and time jumping a leader device time in response to the time standard(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311).
Urano discloses all aspects of the claimed invention, except determining, using a processor, whether a time jump is necessary in response to the time standard.
YUN is the same field of invention teaches determining, using a processor, whether a time jump is necessary in response to the time standard (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster the teaching of YUN because it is providing the same priority to all traffic, thus allowing the plurality of nodes to access to any traffic through competition.
Regarding Claim 8, Urano discloses a computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for receiving a time standard (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; a gateway and router node (i.e. a leader system) may receive a reference time (i.e. receive a time standard); 
and in response to determining that the time jump is necessary causing overwriting a sensor data buffer(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); 
providing an indication to unregister one or more follower devices from a leader device(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON (i.e. an indication) of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); 
and time jumping a leader device time in response to the time standard(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table).
Urano discloses all aspects of the claimed invention, except determining, using a processor, whether a time jump is necessary in response to the time is standard.
YUN is the same field of invention teaches determining, using a processor, whether a time jump is necessary in response to the time is standard (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster the teaching of YUN because it is providing the same priority to all traffic, thus allowing the plurality of nodes to access to any traffic through competition.
Claim 9, Urano discloses a system, comprising an interface configured to receive a time message from a leader device(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table); 
and in response to determining that the time jump is necessary cause overwriting a sensor data buffer(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set); 
 (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes).
Urano discloses all aspects of the claimed invention, except  a processor configured to determine whether a time jump is necessary in response to the time message.
YUN is the same field of invention teaches a processor configured to determine whether a time jump is necessary in response to the time message (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster the teaching of YUN 
Regarding Claim 10, Urano discloses the time message from the leader device includes a current leader device time and wherein the follower device time is time jumped to the current  leader device time(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node). 
Regarding Claim 11, Urano discloses the processor is further configured to: receive an unregister indication from the leader device to unregister; and unregister from the leader device in response to the unregister indication(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON (i.e. an indication) of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set).
Regarding Claim 12, Urano discloses unregistering from the leader device comprises detecting when a network socket has been closed by the leader device (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node).
Regarding Claim 13, Urano discloses the processor is further configured to provide a registration message to the leader device requesting registration (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node).
Regarding Claim 15, Urano discloses the processor is further configured to provide a registration message to the leader device requesting registration (Urano, see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node receive a reference time from the management server via the gateway node; the router node of the sibling sensor nodes registered is received at the router node, the router node checks to the corresponding sensor node). 
Claim 16, Urano discloses the processor is further configured to: receive a registration acknowledgement message sent by the leader device in response to the registration message(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table).
Regarding Claim 19, Urano discloses the processor is further configured to restart the collection of the sensor data(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON (i.e. an indication) of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set). 
Regarding Claim 20, Urano discloses a method, comprising receiving a time message from a leader device(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table); and in response to determining that the time jump is necessary causing overwriting a sensor data buffer; time jumping a follower device time(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set).
Urano discloses all aspects of the claimed invention, except determining, using a processor, whether a time jump is necessary in response to the time message.
YUN is the same field of invention teaches determining, using a processor, whether a time jump is necessary in response to the time message (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster the teaching of YUN because it is providing the same priority to all traffic, thus allowing the plurality of nodes to access to any traffic through competition.
Regarding Claim 21, Urano discloses a computer program product, the computer program product being embodied in a non- transitory computer readable storage (see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table); 
and in response to determining that the time jump is necessary: causing overwriting a sensor data buffer; time jumping a follower device time(see Figure 10 & Figure 3 and sections 0068 – 0071; see also Figure 11 and sections 0072 – 0077; a router node may receive a reference time (i.e. receive a time standard) from the management server via the gateway node; the router node will set and correct its real time clock (i.e. determine whether a time jump is necessary) and then set the time configuration flag 710 ON of the sibling sensor nodes (e.g. sensor #1 and sensor #2) registered in the time configuration managing table 311; when a polling request from a sensor node is received at the router node, the router node checks to see if the time configuration flag, for the requesting sensor node, is set (to “ON”); if it is set, then router node will issue a setTime command, to the corresponding sensor node, to reconfigure the time of the corresponding sensor node; the sensor node resets its clock and attaches the updated clock to the observation value (sensor data) before sending the observation value to the router node; therefore, the router node pauses the collection of data from the sensor when the time configuration flag is set). 
, using a processor, whether a time jump is necessary in response to the time message.
YUN is the same field of invention teaches determining, using a processor, whether a time jump is necessary in response to the time message (page 5, par(0117-0118), line 1-10, a standard time based on a global positioning system (GPS) is not used while the grandmaster is being rebooted, a reference time in a vehicle network greatly does not vary (i.e., reference time jump), when the sync message is not received by the nearest bridge to a current grandmaster for a reference time, the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster).
Urano and YUN are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the determine a time jump is necessary in response to the time standard the teaching of Urano to include the bridge switched to the redundant grandmaster mode as a substitute for the existing grandmaster the teaching of YUN because it is providing the same priority to all traffic, thus allowing the plurality of nodes to access to any traffic through competition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464